DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Regarding arguments to unamended claim 6, Applicant argues that since a silicon on insulator is primarily semiconductor material Bh does not disclose, “the carrier substrate is made of a dielectric material.” The examiner disagrees. The claim does not claim the entire carrier or most of the carrier is made of a dielectric. A silicon on insulator layer is made of silicon and a dielectric material. Therefore, the carrier of Bh is made of a dielectric material. Also, silicon is a material used to make dielectric layers known to be used in forming interposers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yu et al. (US 20170301650 A1; Yu).
Regarding claim 1, Yu discloses a method for forming a package structure, comprising: forming a plurality of conductive structures  (Fig. 23,66; ¶43) in a carrier substrate (Fig. 23,68; ¶43); forming an interconnection structure (Fig. 23, 44/38; ¶30) over the carrier substrate and the conductive structures, wherein the interconnection structure comprises a plurality of silicon-containing oxide layers (Fig. 23, 24/28/32,44; ¶20,38) and a plurality of first conductive features (Fig. 23, 26/31/38; ¶41,43);
forming a redistribution structure over (Fig. 16, 46/50/52/54/56; ¶33-36) the interconnection structure, wherein the redistribution structure has a plurality of polymer-containing layers (Fig. 16, PBO or polyimide; ¶33-36) and a plurality of second conductive features (Fig. 16, 50/54; ¶34-35); bonding a plurality of chip structures (Fig. 16, 236; ¶37) over the redistribution structure; forming a protective layer (Fig. 16, 58; ¶37) over the redistribution structure to surround the chip structures; and forming a plurality of conductive connectors (Fig. 23, 60; ¶43) over a surface of the carrier substrate, wherein the carrier substrate is between the redistribution structure and the conductive connectors.
Yu discloses that the structure of Fig. 16 may be formed on the carrier of Fig. 23. (¶42)
Regarding claim 3, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising thinning the carrier substrate  (Fig. 22,68; ¶43) to expose the conductive structures (Fig. 23,66; ¶43) before the conductive connectors are formed.  
Regarding claim 4, Yu discloses the method for forming a package structure as claimed in claim 1, wherein the carrier substrate (Fig. 22,68; ¶40) is made of a semiconductor material.  
	Regarding claim 8, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising forming a second redistribution structure  (Fig. 23, 24/59; ¶38) over the surface of the carrier substrate  (Fig. 23, 68; ¶40) before the conductive connectors  (Fig. 23,60; ¶40) are formed, wherein the carrier substrate (Fig. 23, 68; ¶40) is between the redistribution structure (Fig. 23, 26/28/31/32; ¶41) and the second redistribution structures (Fig. 23, 24/59; ¶38).  
Regarding claim 15, Yu discloses a package structure, comprising: a reinforced plate (Fig. 23,68; ¶43); a plurality of conductive structures (Fig. 23,66; ¶43) penetrating through the reinforced plate; an interconnection structure (Fig. 23, 44/38; ¶30) over the reinforced plate and the conductive structures, wherein the interconnection structure comprises a plurality of silicon-containing oxide layers (Fig. 23, 24/28/32,44; ¶20,38) and a plurality of first conductive features (Fig. 23, 26/31/38; ¶41,43); a redistribution structure (Fig. 16, 46/50/52/54/56; ¶33-36) over the interconnection structure, wherein the redistribution structure comprises a plurality of polymer-containing layers (Fig. 16, PBO or polyimide; ¶33-36) and a plurality of second conductive features (Fig. 16, 50/54; ¶34-35); a plurality of chip structures  (Fig. 23, 136; ¶42)  over the redistribution structure; a protective layer surrounding the chip structures (Fig. 16, 236; ¶37); and a plurality of conductive connectors (Fig. 60; ¶43) below a bottom surface of the reinforced plate, wherein the reinforced plate is between the redistribution structure and the conductive connectors.
Yu discloses that the structure of Fig. 16 may be formed on the carrier of Fig. 23. (¶42)
Regarding claim 19, Yu discloses the package structure as claimed in claim 15, wherein the reinforced plate (Fig. 23,68; ¶43) is substantially as wide as the redistribution structure (Fig. 23, 26/28/31/32; ¶41) .
	The limitation, "substantially as wide as the redistribution structure" is interpreted to mean at least close to the same width as the RDL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh).
Regarding claim 2, Yu discloses the method for forming a package structure as claimed in claim 1, but is silent on further comprising bonding the conductive connectors to a package substrate.  
Bh discloses a similar device where conductive connectors (Fig. 4, 130; ¶28) are bonded to a package substrate (Fig. 4, 120; ¶28)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond the conductive connectors to a package substrate for electrically connecting chips to a circuit board.
Regarding claim 6, Yu discloses the method for forming a package structure as claimed in claim 1, but is silent on wherein the carrier substrate is made of a dielectric material.  
	Bh discloses a carrier substrate that is typical interposer materials such as a dielectric material (Fig. 4, 125; ¶28)	Before the effective filing date it would have been obvious to one having ordinary skill in the art to make the carrier substrate of a dielectric material for using a known material suitable for its intended purpose in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Lin et al. (US 20200161242 A1; Lin).
Regarding claim 5, Yu discloses the method for forming a package structure as claimed in claim 4, but is silent on further comprising forming a dielectric layer in the carrier substrate before the conductive structures are formed, wherein the dielectric layer electrically isolates the carrier substrate and the conductive structures.  
Lin discloses a similar device where a TSV comprises a dielectric layer (Fig. 14B, 153; ¶373) between the conductor (Fig. 14B, 156; ¶373) and the substrate (Fig. 14B, 2; ¶373).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add a dielectric layer between the metal and the substrate to prevent diffusion between layers.
Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Dabral et al. (US 20200204067 A1; Da).
Regarding claim 7, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising forming at least one deep trench capacitor in the carrier substrate before the redistribution structure is formed.  
Yu discloses forming a capacitor (Fig. 23, 64; ¶40) in the carrier substrate (Fig. 23, 68; ¶40) but is silent on the type of capacitor.
Da discloses a similar device where the carrier substrate (Fig. 4, 425; ¶43) comprises TSV and a deep trench capacitor (Fig. 4, 400; ¶44).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add deep trench capacitors to the carrier substrate to provide independent voltage supplies to various circuit loads such as central processing units, graphics processing units, caches, signal I/O's, memory, etc.
Regarding claim 20, Yu discloses the package structure as claimed in claim 1 1, further comprising at least one deep trench capacitor formed in the reinforced plate.
 Yu discloses forming a capacitor (Fig. 23, 64; ¶40) in the carrier substrate (Fig. 23, 68; ¶40) but is silent on the type of capacitor.
Da discloses a similar device where the carrier substrate (Fig. 4, 425; ¶43) comprises TSV and a deep trench capacitor (Fig. 4, 400; ¶44).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add deep trench capacitors to the carrier substrate to provide independent voltage supplies to various circuit loads such as central processing units, graphics processing units, caches, signal I/O's, memory, etc.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Yu et al. (US 20190123020 A1; Yu3).
	Regarding claim 10, Yu discloses the method for forming a package structure as claimed in claim 1, further comprising grinding the protective layer  (Fig. 16, 58; ¶37 planarization step)  to expose at least one of the chip structures. (Fig. 16, 236; ¶37) while the conductive connectors are attached to a carrier.
 Yu does not discloses grinding a protective layer while attached to a carrier. However, it is known in the art that manufacturing operations such as planarization steps are carried out in the presence of a carrier for holding the device in place during the operation.
Yu3 discloses performing a planarization process where planarization takes place on a sacrificial layer (carrier) in claim 13.
 Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to perform a planarization step while attached to a carrier for holding the device in place during the operation.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Liao et al. (US 20180315720 A1; Liao).
Regarding claim 22, Yu discloses the package structure as claimed in claim 15, but is silent on wherein the reinforced plate is made of a glass material.
Liao discloses an equivalent substrate made of a glass material (Fig. 1, 101; ¶18)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the known material of glass for a substrate due its suitability as a known heat conducting support material in semiconductor devices. 
Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Lin et al. (US 20200161242 A1; Lin).
Regarding claim 9, Yu discloses the method for forming a package structure as claimed in claim 8, but is silent on wherein the second redistribution structure comprises a plurality of second polymer-containing layers and a plurality of third conductive features.  
Lin discloses a similar structure where a second redistribution structure (Fig. 22C, 101; ¶462)  comprises a plurality of second polymer-containing layers (Fig. 22C, 42; ¶462) and a plurality of third conductive features. (Fig. 22C, 27; ¶362) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a second RDL structure for making multiple electrical routing connections to a motherboard or circuit board.
Regarding claim 17, Yu discloses the package structure as claimed in claim 15, further comprising a second redistribution structure (Fig. 23, 24/59; ¶38), wherein the second redistribution structure is between the reinforced plate (Fig. 23,68; ¶43) and the conductive connectors (Fig. 60; ¶43) and but is silent on the second redistribution structure comprises a plurality of second polymer-containing layers and a plurality of third conductive features.
Lin discloses a similar structure where a second redistribution structure (Fig. 22C, 101; ¶462)  comprises a plurality of second polymer-containing layers (Fig. 22C, 42; ¶462) and a plurality of third conductive features. (Fig. 22C, 27; ¶362) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a second RDL structure for making multiple electrical routing connections to a motherboard or circuit board.
Claim 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh), and further in view of Yu et al. (US 20170263518 A1; Yu2).
Regarding claim 11, Yu discloses a method for forming a package structure, comprising: forming a plurality of conductive vias (Fig. 23,66; ¶43) in a carrier substrate (Fig. 23,68; ¶43); forming a redistribution structure (Fig. 23, 26/28/31/32; ¶41) over the carrier substrate, wherein the redistribution structure has a plurality of polymer-containing layers (Fig. 23, 28/32; ¶16,18,41) and a plurality of conductive features (Fig. 23, 26/31; ¶15-18,41); disposing a plurality of chip structures (Fig. 16, 236; ¶37) over the redistribution structure; but is silent on and bonding the carrier substrate to a package structure; and forming a thermal conductive structure directly on the chip structures after the chip structures are disposed over the redistribution structure, wherein the thermal conductive structure extends across opposite edges of the chip structures.
Yu discloses that the structure of Fig. 16 may be formed on the carrier of Fig. 23. (¶42)
The purpose of the connectors is for bonding to a package substrate.
Bh discloses a similar device where conductive connectors (Fig. 4, 130; ¶28) are bonded to a package substrate (Fig. 4, 120; ¶28)
Yu2 discloses a package device where thermal conductive structure (Fig. 20, 78; ¶38) directly on the chip structures (Fig. 20, 66; ¶22) after the chip structures are disposed over a redistribution structure (Fig. 20,48; ¶26), wherein the thermal conductive structure extends across opposite edges of the chip structures. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond the conductive connectors to a package substrate for electrically connecting chips to a circuit board; to form a thermal conductive structure.
Regarding claim 21, Yu discloses the method for forming a package structure as claimed in claim 11, further comprising: forming an interconnection structure (Fig. 23, 44/38; ¶30) over the carrier substrate (Fig. 23,68; ¶43) and the conductive structures, wherein the interconnection structure comprises a plurality of silicon-containing oxide layers (Fig. 23, 24/28/32,44; ¶20,38)  and a plurality of second conductive features (Fig. 23, 26/31/38; ¶41,43) before the redistribution structure is formed.
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh) and further in view of and further in view of Yu et al. (US 20170263518 A1; Yu2), and Lin et al. (US 20200161242 A1; Lin).
Regarding claim 12, Yu in view of Bh discloses the method for forming a package structure as claimed in claim 11, further comprising: forming a dielectric layer in the carrier substrate; forming a conductive material over the dielectric layer; and partially removing the conductive material, wherein remaining portions of the conductive material form the conductive vias.
Lin discloses forming a dielectric layer (Fig. 14B, 153; ¶373)  in the carrier substrate (Fig. 14B, 2; ¶373); forming a conductive material  (Fig. 14B, 156 electroplating process; ¶373) over the dielectric layer; and partially removing the conductive material, wherein the remaining portions of the conductive material form the conductive vias  (Fig. 14B,157; ¶373).
Lin discloses forming a TSV using an electroplating process for depositing metal. The process of electroplating a TSV comprises plating liner and filler layers to overflow the substrate surface. Excess electroplated layers are etched or polished to complete the TSV.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add a dielectric layer between the metal and the substrate to prevent diffusion between layers, to form the conductive components of the TSV by electroplating as a known technique to those skilled in the art. Also, one of ordinary skill in the art would have been capable of applying the known technique(s) to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (I) (D)
Regarding claim 13, Yu in view of Bh and Lin discloses the method for forming a package structure as claimed in claim 12, further comprising thinning the carrier substrate (Fig. 22, 68; ¶43 Yu) to expose the conductive vias (Fig. 23, 66; ¶43 Yu) after the chip structures (Fig. 23, 136; ¶42 Yu) are disposed and before the carrier substrate is bonded to the package structure (Fig. 4, 120; ¶28 Bh).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to bond the conductive connectors to a package substrate for electrically connecting chips to a circuit board.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu) in view of Bhagavat et al. (US20190326273 A1; Bh) and further in view of Dabral et al. (US 20200204067 A1; Da).
Regarding claim 20, Yu in view of Bh, Yu2 the package structure as claimed in claim 15, further comprising at least one deep trench capacitor formed in the reinforced plate.
 Yu discloses forming a capacitor (Fig. 23, 64; ¶40) in the carrier substrate (Fig. 23, 68; ¶40) but is silent on the type of capacitor.
Da discloses a similar device where the carrier substrate (Fig. 4, 425; ¶43) comprises TSV and a deep trench capacitor (Fig. 4, 400; ¶44).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add deep trench capacitors to the carrier substrate to provide independent voltage supplies to various circuit loads such as central processing units, graphics processing units, caches, signal I/O's, memory, etc.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170301650 A1; Yu).
Regarding claim 16, Yu discloses the package the package structure as claimed in claim 15, wherein the reinforced plate (Fig. 23, 68; ¶43) has a first thickness, the redistribution structure has a second thickness (Fig. 23, 26/28/31/32; ¶41), but is silent on and a ratio of the first thickness to the second thickness is in a range from about 0.5 to about 1.
	However Yu discloses that more dielectric layers and conductive layers may be formed between 70 and 68. (40) This would add to the RDL structure allowing it to increase in size within the claimed range of about 0.5 to about 1.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the size of the RDL structure for providing more electric routing capabilities. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816